IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
RICHARD TAYLOR,
Plaintiff,

v. C.A. NO.: N18C-03-l67 AML
RENEE PETERSON, D.P.l\/I.,
KIl\/IBERLY GALLAGHER, M.D.,
AND FRIENDS & FAMILY
PRACTICE, P.A.,

JURY TRIAL OF 12 DEMANDED

Defendants.

Submitted: June 1, 2018
Decided: August 27, 2018

ORDER

Upon Review of the Affldavit of Merit - Accepted

On June l, 2018, Defendants Kimberly Gallagher, M.D., and Friends &
Family Practice, P.A. (collectively “Defendants”) moved to have the Court review
PlaintifF s affidavit of merit, in camera, to determine Whether it complies With
18 Del. C. §§ 6853(a)(1) and (c).l

Specifically, Defendants asked the Court to determine Whether the affidavit
(1) is signed by an expert Witness; (2) is accompanied by a curriculum vitae; (3)
states all of its opinions With reasonable medical certainty; (4) gives an opinion that

there has been healthcare medical negligence against each defendant; (5) gives an

 

1 18 Del. C. § 6853(d)_

opinion that each breach against each defendant Was a proximate cause of the injuries
alleged in the complaint; and (6) as to Defendants, the expert is board certified in
family medicine, and the curriculum vitae establishes that the expert, for the three
years preceding the negligent act, has been engaged in the treatment of patients
and/or in the teaching/academic side of medicine in the same or similar field of
medicine as the Defendants.

In Delaware, a healthcare negligence lawsuit must be filed With an affidavit
of merit, signed by an expert, and accompanied by the expert’s current curriculum
viz‘ae.2 The expert must be licensed to practice medicine as of the affidavit’s date
and engaged in the same or similar field as the defendant in the three years
immediately preceding the alleged negligence3 The affidavit must state that
reasonable grounds exist to believe the defendant Was negligent in a Way that
proximately caused the plaintiffs injury.4 The statute’s requirements are minimal.
Accordingly, an affidavit of merit tracking the statutory language complies With the
statute.5

After in camera revieW, the Court finds:

 

2 Id. § 6853(a)(1).
3 Id. § 6853(0). Section 6853 does not require the curriculum vitae to establish that the expert has
been engaged in the treatment of patients or teaching for the three years preceding the alleged
negligent acts. Under Section 6853, such experience may be attested to in the affidavit. Id.

Id.
5 See Dishmcn v. Fucci, 32 A.3d 338, 342 (Del. 2011) (“In order to satisfy the prima facie burden,
an Affidavit of Merit must only contain an expert’s sworn statement that medical negligence
occurred, along With confirmation that he or she is qualified to proffer a medical opinion.”).

')

1. An expert signed the affidavit;

2. The affidavit Was accompanied by a current curriculum vitae;
3. The expert is Board certified in Internal Medicine, a field similar to
Family Medicine;

4. ln the three years preceding the negligent acts, the expert Was engaged
in the treatment of patients and in the teaching/academic side of
medicine in a similar field of medicine as Defendants;

5. The affidavit states that there are reasonable grounds to believe the
applicable standard of care Was breached by each Defendant, including
Kimberly Gallagher, M.D, and Friends & Family Practice, P.A.; and

6. The expert states breaches of the standard of care proximately caused
Taylor’s injury as alleged in the complaint.

Considering the above, the Court finds that the affidavit of merit complies

With 18 Del. C. §§ 6853(a)(1) and (c) as to Defendants Kimberly Gallagher, M.D,
and Friends & Family Practice, P.A.

IT IS SO ORDERED.

 

A ` gaffli/li he@iow, Judge

Original to Prothonotary

cc: Colleen D. Shields, Esquire
Patrick M. Brannigan, Esquire
Joshua J. Inkell, Esquire
Gilbert F. Shelsby, Esquire